

Exhibit 10.1


CSS INDUSTRIES, INC.
2013 EQUITY COMPENSATION PLAN
(As Amended and Restated Effective as of August 2, 2016)
The purpose of the CSS Industries, Inc. 2013 Equity Compensation Plan (the
“Plan”) is to provide designated employees and officers of CSS Industries, Inc.
(the “Company”) and its subsidiaries and non-employee members of the Board of
Directors of the Company with the opportunity to receive grants of incentive
stock options, nonqualified stock options, stock units, restricted stock grants,
stock appreciation rights, stock bonus awards and dividend equivalents. The
Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.
1.Committee.
(a)    Administration. The Plan shall be administered and interpreted by the
Human Resources Committee (or such other committee appointed by the Board to
administer the Plan) (“Committee”). The Committee shall consist of not less than
three members of the Board of Directors of the Company (the “Board”), all of
whom shall be “outside directors” as defined under section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and related Treasury
regulations, “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
“independent directors” in accordance with the governance rules of the New York
Stock Exchange (“NYSE”). However, the Board shall approve and administer all
grants to non-employee members of the Board. To the extent the Board administers
the Plan, references in the Plan to the “Committee” shall be deemed to refer to
the Board.
(b)    Authority. The Committee shall have the sole authority to (i) determine
the individuals to whom grants shall be made under the Plan, (ii) determine the
type, size and terms of the grants to be made to each such individual, (iii)
determine the time when the grants will be made and the duration of any
applicable exercise, vesting or restriction period, including the criteria for
exercisability, vesting and lapse of any restriction period and the acceleration
of exercisability, vesting and lapse of a restriction period, (iv) amend the
terms of any previously issued grant, subject to the provisions of Section 18
below, and (v) deal with any other matters arising under the Plan.
(c)    Determinations. The Committee shall have full power and authority to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion. The Committee’s


Page 1 of 1



--------------------------------------------------------------------------------




interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.
2.    Grants.
Awards under the Plan may consist of grants of Incentive Stock Options and
Nonqualified Stock Options (as described in Section 5 and collectively referred
to as “Options”), stock units (as described in Section 6 and referred to as
“Stock Units”), restricted stock grants (as described in Section 7 and referred
to as “Restricted Stock Grants”), stock appreciation rights (as described in
Section 8 and referred to as “SARs”), stock bonus awards (as described in
Section 9 and referred to as “Stock Bonus Awards”) and dividend equivalents (as
described in Section 10 and referred to as “Dividend Equivalents”) (Options,
Stock Units, Restricted Stock Grants, SARs, Stock Bonus Awards and Dividend
Equivalents are hereinafter collectively referred to as “Grants”). All Grants
shall be subject to the terms and conditions set forth herein and to such other
terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in a grant instrument or an amendment to the grant instrument (the “Grant
Instrument”). All Grants shall be made conditional upon the Grantee’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the Grantee,
his or her beneficiaries, and any other person having or claiming an interest
under such Grant. The Committee shall approve the form and provisions of each
Grant Instrument or, other than with respect to grants to non-employee members
of the Board, may delegate such authority to the executive officers of the
Company or to any of them acting singly. Grants under a particular Section of
the Plan need not be uniform as among the Grantees.
3.    Shares Subject to the Plan.
(a)    Shares Authorized. Subject to adjustment as described in Section 3(d)
below, the aggregate number of shares of common stock, par value $0.10 per
share, of the Company (“Company Stock”) that may be granted or transferred under
the Plan is the sum of (i) 1,100,000 shares, (ii) the number of shares subject
to outstanding options granted under the Company’s 2004 Equity Compensation Plan
(the “2004 Plan”) and outstanding on May 31, 2013, to the extent that such
options terminate, expire, or are cancelled, forfeited, exchanged, or
surrendered without having been exercised, and (iii) the number of shares
subject to stock bonus awards granted under the 2004 Plan and outstanding on May
31, 2013, to the extent that such stock bonus awards are forfeited, terminated,
or otherwise not paid in full (the “Plan Limit”); provided, that, the Plan Limit
shall not include (x) for purposes of clause (ii), shares subject to


Page 2 of 2



--------------------------------------------------------------------------------




such outstanding options to the extent that (A) such shares are withheld or
surrendered for payment of taxes or the exercise price of any such outstanding
option and (B) shares of Company Stock are surrendered in payment of the
exercise price of any such outstanding option; and (y) for purposes of clause
(iii), shares subject to such outstanding stock bonus awards to the extent that
such shares are withheld or surrendered for payment of taxes. The shares may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan.
(b)    Share Counting. If, and to the extent, Options or SARs granted under the
Plan terminate, expire, or are canceled, forfeited, exchanged, or surrendered
without having been exercised or if any Stock Unit, Restricted Stock Grants,
Stock Bonus Awards, or Dividend Equivalents (to the extent that such Dividend
Equivalents are payable in shares of Company Stock) granted under the Plan are
forfeited, terminated, or otherwise not paid in full, the shares subject to such
Grants shall again be available for purposes of the Plan, provided, however,
that (i) shares of Company Stock surrendered in payment of the Exercise Price of
an Option and shares withheld or surrendered for payment of taxes with respect
to all Grants, shall not be available for re-issuance under the Plan, (ii) if
SARs are exercised, the full number of shares subject to the SARs shall be
considered issued under the Plan, without regard to the number of shares issued
upon settlement of the SARs and without regard to any cash settlement of the
SARs, and (iii) to the extent that other Grants are to be paid in cash, and not
in shares of Company Stock, such Grants shall not count against the share limits
in subsection (a).
(c)    Individual Limits. The maximum aggregate number of shares of Company
Stock that shall be subject to Grants made under the Plan to any individual
during any calendar year shall be 300,000 shares, subject to adjustment as
described below. The maximum aggregate number of shares of Company Stock to
which Options or SARs may be granted under the Plan to any individual during any
calendar year is 300,000 shares, subject to adjustment as described below. The
maximum aggregate number of shares of Company Stock with respect to which Stock
Units, Restricted Stock Grants or Stock Bonus Awards may be granted under the
Plan to any individual during any calendar year as Performance Awards under
Section 11 is 300,000 shares, subject to adjustment as described below. The
maximum aggregate number of shares of Company Stock that may be granted to each
Non-Employee Director during any calendar year, taken together with any cash
fees earned by such Non-Employee Director during the calendar year, will not
exceed $500,000 in total value (calculating the value of any such Grants based
on the grant date fair value of such Grants for financial reporting purposes) to
such Non-Employee Director; provided that this limit does not apply for Grants
made to the non-executive chair of the Board so long as such non-executive chair
does not participate in the decision to make his or her Grants. The foregoing
individual share limits shall apply without regard to whether such Grants are to
be paid in shares of Company Stock or cash.


Page 3 of 3



--------------------------------------------------------------------------------




(d)    Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) a
merger, reorganization or consolidation; (iii) a reclassification or change in
par value; or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year as set
forth in subsection (c) above, the kind and number of shares covered by
outstanding Grants, the kind and number of shares issued and to be issued under
the Plan, and the price per share or the applicable market value of outstanding
Grants shall be equitably adjusted by the Committee to reflect any increase or
decrease in the number of, or change in the kind or value of, the issued shares
of Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding Grants;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated. In addition, in the event of a Change of Control of the
Company, the provisions of Section 16 of the Plan shall apply. Any adjustments
to outstanding Grants shall be consistent with section 409A or 424 of the Code,
to the extent applicable. Any adjustments determined by the Committee shall be
final, binding and conclusive.
4.    Eligibility for Participation.
(a)    Eligible Persons. Employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board, and
directors of the Company who are not employees of the Company or any subsidiary
of the Company (“Non-Employee Directors,” and with Employees are hereinafter
referred to individually as an “Eligible Participant” and collectively as
“Eligible Participants”) shall be eligible to participate in the Plan.
(b)    Selection of Grantees. The Committee shall select the Eligible
Participants to receive Grants and shall determine the number of shares of
Company Stock subject to a particular Grant in such manner as the Committee
determines. Eligible Participants who receive Grants under this Plan shall be
referred to herein as “Grantees.”
5.    Granting of Options.
The Committee may grant Options to an Eligible Participant, upon such terms as
the Committee deems appropriate. The following provisions are applicable to
Options:
(a)    Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Eligible
Participants.


Page 4 of 4



--------------------------------------------------------------------------------




(b)    Type of Option and Price.
(i)    The Committee may grant Incentive Stock Options that are intended to
qualify as “incentive stock options” within the meaning of section 422 of the
Code (“Incentive Stock Options”) or nonqualified stock options that are not
intended so to qualify (“Nonqualified Stock Options”) or any combination of
Incentive Stock Options and Nonqualified Stock Options, all in accordance with
the terms and conditions set forth herein. Incentive Stock Options may be
granted only to Employees of the Company or its subsidiaries, as defined in
section 422 of the Code. Nonqualified Stock Options may be granted to any
Eligible Participant.
(ii)    The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and shall be equal to or greater
than the Fair Market Value (as defined below) of a share of Company Stock on the
date the Option is granted; provided, however, that an Incentive Stock Option
may not be granted to an Employee who, at the time of grant, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary of the Company, as
defined in section 424 of the Code, unless the Exercise Price per share is not
less than 110% of the Fair Market Value of a share of Company Stock on the date
of grant.
(iii)    The “Fair Market Value” per share of Company Stock shall mean (A) if
the principal trading market for the shares of Company Stock is a national
securities exchange, the last reported sale price of the shares of Company Stock
on the trading day immediately prior to the relevant date (or if there were no
trades on that date the immediately preceding date upon which a sale was
reported), (B) if the shares of Company Stock are not principally traded on a
national securities exchange, the mean between the last reported “bid” and
“asked” prices of shares of Company Stock on the relevant date, as reported on
the OTC Bulletin Board, or (C) if the shares of Company Stock are not publicly
traded or, if publicly traded, are not so reported, the Fair Market Value shall
be as determined by the Committee.
(c)    Option Term. The Committee shall determine the term of each Option. The
term of any Option shall not exceed ten years from the date of grant. However,
an Incentive Stock Option that is granted to an Employee who, at the time of
grant, owns stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company, or any parent or subsidiary of the
Company, as defined in section 424 of the Code, may not have a term that exceeds
five years from the date of grant.
(d)    Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and reflected in the Grant Instrument; provided that Options
shall be subject to time-based vesting over a period of not less than one year
from the date of grant, unless the


Page 5 of 5



--------------------------------------------------------------------------------




Committee determines in the Grant Instrument or otherwise to provide for
accelerated vesting in the event of the Grantee’s death or disability or on
account of the occurrence of a Change of Control. Notwithstanding the
immediately preceding sentence, up to five percent (5%) of the shares of Company
Stock subject to the Plan Limit may be granted pursuant to Options with no
minimum vesting schedule.
(e)    Termination of Employment or Service, Death or Retirement. Except as
provided below or in a Grant Instrument, an Option may only be exercised while
the Grantee is employed by, or providing services to, the Employer (as defined
below).
(i)    In the event that a Grantee ceases to be employed by, or providing
services to, the Employer as a result of a termination by the Employer for any
reason other than a termination for Cause or the Grantee’s death, any Option
that is otherwise exercisable by the Grantee shall terminate unless exercised
within 90 days after the date on which the Grantee ceases to be employed by, or
providing services to, the Employer (or within such other period of time as may
be specified by the Committee), but in any event no later than the date of
expiration of the Option term. Except as otherwise provided by the Committee,
any of the Grantee’s Options that are not otherwise exercisable as of the date
on which the Grantee ceases to be employed by, or providing services to, the
Employer shall terminate as of such date.
(ii)    In the event the Grantee ceases to be employed by, or providing services
to, the Employer on account of a termination for Cause by the Employer or the
Grantee’s voluntary termination (other than by reason of retirement approved by
the Committee), any Option held by the Grantee shall terminate as of the date
the Grantee ceases to be employed by, or providing services to, the Employer,
except as otherwise determined by the Committee. In addition, notwithstanding
any other provisions of this Section 5, if the Committee determines that the
Grantee has engaged in conduct that constitutes Cause at any time while the
Grantee is employed by, or providing services to, the Employer or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate, and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.
(iii)    If the Grantee dies while employed by, or providing services to, the
Employer or retires from such employment or service with the consent of the
Committee, any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within 180 days after the date on which the Grantee
ceases to be employed by, or providing services to, the Employer (or within such
other period of time as may be specified by the Committee), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by


Page 6 of 6



--------------------------------------------------------------------------------




the Committee, any of the Grantee’s Options that are not otherwise exercisable
as of the date on which the Grantee ceases to be employed by, or providing
services to, the Employer shall terminate as of such date.
(iv)    For purposes of the Plan:
(A)    “Employer” shall mean the Company and its subsidiary corporations or
other entities, as determined by the Committee.
(B)    “Employed by, or providing services to, the Employer” shall mean, except
to the extent specified otherwise by the Committee, employment or service as an
Employee or member of the Board (so that, for purposes of exercising Options and
SARs and satisfying conditions with respect to Stock Units, Restricted Stock
Grants, Stock Bonus Awards and Dividend Equivalents, a Grantee shall not be
considered to have terminated employment or service until the Grantee ceases to
be an Eligible Participant and a member of the Board). Notwithstanding the
foregoing, with respect to any Grant subject to section 409A of the Code,
“employed by, or providing service to, the Employer” shall be interpreted within
the meaning of section 409A of the Code and the related Treasury Regulations.
(C)    “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Grantee (I) has breached his or
her employment or service agreement with the Employer; (II) has engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony, or proven dishonesty; (III) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information; (IV) has breached any written noncompetition or
nonsolicitation agreement between the Grantee and the Employer; or (V) has
engaged in such other behavior detrimental to the interests of the Employer as
the Committee determines.
(f)    Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Committee (i) in cash; (ii) by delivering shares of Company Stock owned by
the Grantee (including Company Stock acquired in connection with the exercise of
an Option), subject to such restrictions as the Committee deems appropriate and
having a Fair Market Value on the date of exercise at least equal to the
Exercise Price, or by attestation (on a form prescribed by the Committee) to
ownership of Shares having a Fair Market Value on the date of exercise at least
equal to the Exercise Price; (iii) payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board; (iv) by “net
exercise,” which is the surrender of shares for which the Option is exercisable
to the Company in exchange for a distribution of shares of Company Stock equal
to the amount by which the then Fair Market Value of the shares subject to the
exercised


Page 7 of 7



--------------------------------------------------------------------------------




Option exceeds the applicable Exercise Price; (v) any combination of clauses
(i), (ii), (iii) or (iv); or (v) by such other method as the Committee may
approve, to the extent permitted by applicable law. Shares of Company Stock used
to exercise an Option shall have been held by the Grantee for the requisite
period of time necessary to avoid adverse accounting consequences to the Company
with respect to the Option. The Grantee shall pay the Exercise Price and the
amount of any withholding tax due (pursuant to Section 13) as specified by the
Committee. Payment for the shares to be issued or transferred pursuant to the
Option, and any required withholding taxes, must be received by the Company by
the time specified by the Committee depending on the type of payment being made,
but in all cases prior to, or simultaneously with, the issuance or transfer of
such shares.
(g)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the Company Stock on the
date of the grant with respect to which Incentive Stock Options are exercisable
for the first time by a Grantee during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option. The aggregate number of shares
of Company Stock that may be issued under the Plan as Incentive Stock Options is
1,100,000 shares, and all shares issued under the Plan as Incentive Stock
Options shall count against the Plan Limit.
6.    Stock Unit.
(a)    General Requirements. The Committee may grant Stock Units to an Eligible
Participant upon such terms and conditions as the Committee deems appropriate
under this Section 6. Each Stock Unit shall represent the right of the Grantee
to receive a share of Company Stock or an amount based on the value of a share
of Company Stock. All Stock Units shall be credited to accounts on the Company’s
records for purposes of the Plan.
(b)    Vesting of Stock Units. The Committee shall establish the vesting
conditions for Stock Units in the Grant Instrument. The Committee may accelerate
the vesting of any or all outstanding Stock Units at any time for any reason.
(c)    Terms of Stock Units. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units. The
Committee may grant Stock Units that are payable on terms and conditions
determined by the Committee. Stock Units may be paid at the end of a specified
period, or payment may be deferred to a date authorized by the Committee
consistent with section 409A of the Code.
(d)    Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Company Stock or in a combination of the two, as
determined by


Page 8 of 8



--------------------------------------------------------------------------------




the Committee in the Grant Instrument. The Grant Instrument shall specify the
maximum number of shares of Company Stock that can be issued under the Stock
Units.
(e)    Requirement of Employment or Service. The Committee shall determine in
the Grant Instrument under what circumstances a Grantee may retain Stock Units
after termination of the Grantee’s employment or service, and the circumstances
under which Stock Units may be forfeited.
7.    Restricted Stock Grants.
The Committee may issue or transfer shares of Company Stock to an Eligible
Participant under a Restricted Stock Grant, upon such terms as the Committee
deems appropriate. The following provisions are applicable to Restricted Stock
Grants:
(a)    General Requirements. Shares of Company Stock issued or transferred
pursuant to a Restricted Stock Grant may be issued or transferred for
consideration or for no consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Restricted Stock Grants shall lapse over
a period of time or according to such other criteria as the Committee deems
appropriate, including, without limitation, restrictions based upon the
achievement of specific performance goals. The period of time during which the
Restricted Stock Grant shall remain subject to restrictions will be designated
in the Grant Instrument as the “Restriction Period.”
(b)    Number of Shares. The Committee, in its sole discretion, shall determine
the number of shares of Company Stock to be issued or transferred pursuant to a
Restricted Stock Grant and the restrictions applicable to such shares.
(c)    Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide services to, the Employer or if other specified
conditions are not met, the Restricted Stock Grant shall terminate as to all
shares covered by the Grant as to which the restrictions have not lapsed, and
those shares of Company Stock must immediately be returned to the Company. The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.
(d)    Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of the Restricted Stock Grant except to a
successor under Section 14. Each certificate for Restricted Stock Grants shall
contain a legend giving appropriate notice of the restrictions in the Grant. The
Grantee shall be entitled to have the legend removed from the stock certificate
covering the shares subject to restrictions and to delivery of such stock
certificate when all restrictions on such shares have lapsed. The Committee may
determine that the Company will not issue certificates for Restricted Stock
Grants until all restrictions on such shares have lapsed.


Page 9 of 9



--------------------------------------------------------------------------------




If certificates are issued, the Company will retain possession of such
certificates for Restricted Stock Grants until all restrictions on such shares
have lapsed.
(e)    Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Grantee shall have the right to vote
shares subject to Restricted Stock Grants and to receive any dividends or other
distributions paid on such shares during the Restriction Period, provided that
dividends with respect to Restricted Stock Grants that are subject to
performance conditions shall vest and be paid only if and to the extent the
underlying Restricted Stock Grant vests and is paid, as determined by the
Committee.
(f)    Lapse of Restrictions. All restrictions imposed upon Restricted Stock
Grants shall lapse upon the expiration of the applicable Restriction Period and
the satisfaction of all conditions imposed by the Committee. The Committee may
determine, as to any or all Restricted Stock Grants, that the restrictions shall
lapse without regard to any Restriction Period.
8.    Stock Appreciation Rights.
The Committee may grant SARs to an Eligible Participant separately or in tandem
with any Option. The following provisions are applicable to SARs:
(a)    General Requirements. The Committee may grant SARs to an Eligible
Participant separately or in tandem with any Option (for all or a portion of the
applicable Option). Tandem SARs may be granted either at the time the Option is
granted or at any time thereafter while the Option remains outstanding;
provided, however, that, in the case of an Incentive Stock Option, SARs may be
granted only at the time of the Grant of the Incentive Stock Option. The
Committee shall establish the base amount of the SAR at the time the SAR is
granted. The base amount of each SAR shall be equal to, or greater than, the
Fair Market Value of a share of Company Stock as of the date of Grant of the
SAR.
(b)    Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.
(c)    Exercisability of SARs. A SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument;
provided that SARs shall be subject to time-based vesting over a period of not
less than one year from the date of grant, unless the Committee determines in
the Grant Instrument or otherwise to provide for accelerated vesting in the
event of the Grantee’s death or disability or on account of the occurrence of a
Change of


Page 10 of 10



--------------------------------------------------------------------------------




Control. Notwithstanding the immediately preceding sentence, up to five percent
(5%) of the shares of Company Stock subject to the Plan Limit may be granted
pursuant to SARs with no minimum vesting schedule. SARs may only be exercised
while the Grantee is employed by, or providing services to, the Employer or
during the applicable period after termination of employment or service as
described in Section 5(e). A tandem SAR shall be exercisable only during the
period when the Option to which it is related is also exercisable.
(d)    Value of SARs. When a Grantee exercises SARs, the Grantee shall receive
in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised, payable in cash, Company Stock,
or a combination thereof. The stock appreciation for a SAR is the amount by
which the Fair Market Value of the underlying Company Stock on the date of
exercise of a SAR exceeds the base amount of the SAR as described in subsection
(a).
(e)    Form of Payment. The Committee shall determine whether the appreciation
in a SAR shall be paid in the form of cash, shares of Company Stock, or a
combination of the two, in such proportion as the Committee deems appropriate.
For purposes of calculating the number of shares of Company Stock to be
received, shares of Company Stock shall be valued at their Fair Market Value on
the date of exercise of the SAR. If shares of Company Stock are to be received
upon exercise of an SAR, cash shall be delivered in lieu of any fractional
share.
9.    Stock Bonus Awards.
The Committee may grant shares of Company Stock as a bonus, or may grant other
awards in lieu of obligations of the Company or any of its subsidiaries to pay
cash or deliver other property under this Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Committee.
10.    Dividend Equivalents.
The Committee may grant Dividend Equivalents with respect to Stock Units and
Stock Bonus Awards under such terms and conditions as the Committee deems
appropriate, provided that Dividend Equivalents with respect to Stock Units and
Stock Bonus Awards that are subject to performance conditions shall vest and be
paid only if and to the extent the underlying Stock Units and Stock Bonus Awards
vest and are paid, as determined by the Committee. Dividend Equivalents may be
paid to Grantees currently or may be deferred, consistent with section 409A of
the Code, as determined by the Committee. All Dividend Equivalents that are not
paid currently shall be credited to accounts on the Company’s records for
purposes of the Plan. Dividend Equivalents may be accrued as a cash obligation,
or may be converted to Stock Units for the Grantee, as determined by the
Committee. Unless otherwise specified in the Grant


Page 11 of 11



--------------------------------------------------------------------------------




Instrument, deferred Dividend Equivalents will not accrue interest. The
Committee may provide that Dividend Equivalents shall be payable based on the
achievement of specific performance goals. Dividend Equivalents may be payable
in cash or shares of Company Stock or in a combination of the two, as determined
by the Committee in the Grant Instrument. For the avoidance of doubt, Dividend
Equivalents may not be granted with respect to Options, SARs or Restricted Stock
Grants.
11.    Qualified Performance-Based Compensation.
The Committee may determine that Stock Units, Restricted Stock Grants or Stock
Bonus Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code (“Performance
Awards”). The following provisions shall apply to any such Performance Awards:
(a)    Performance Goals.
(i)    When Performance Awards are granted, the Committee shall establish in
writing (A) the objective performance goals that must be met, (B) the
performance period during which the performance will be measured, (C) the
threshold, target and maximum amounts that may be paid if the performance goals
are met, and (D) any other conditions that the Committee deems appropriate and
consistent with the Plan and section 162(m) of the Code.
(ii)    The business criteria may relate to the Grantee’s business unit or the
performance of the Company and its parents and subsidiaries as a whole, or any
combination of the foregoing, and in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies. The Committee shall use objectively determinable performance goals
based on one or more of the following criteria: the price of the Company’s
stock, earnings per share, income before taxes and extraordinary items, net
income, operating income, revenues, earnings before income tax, EBITDA (earnings
before interest, taxes, depreciation and amortization), after-tax or pre-tax
profits, operational cash flow, return on capital employed or return on invested
capital, after-tax or pre-tax return on stockholders’ equity, decreasing or
increasing the level of all, or a portion of, the Company’s assets and/or
liabilities, stockholder return, return on equity, growth in assets, unit
volume, sales or market share, or strategic business criteria consisting of one
or more objectives based on meeting specified revenue goals, market penetration
goals, geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures. The Committee may provide, at the time the
performance goals are established, that adjustments will be made to the
applicable performance goals to take into account, in any objective manner
specified by the Committee, the impact of one or more of the following: (i) gain
or loss from all or certain claims and/or litigation and insurance recoveries,
(ii) the impairment of tangible or intangible assets, (iii) stock-based
compensation expense, (iv) extraordinary, unusual or infrequently occurring
events reported in


Page 12 of 12



--------------------------------------------------------------------------------




the Company’s public filings, (v) restructuring activities reported in the
Company’s public filings, (vi) investments, dispositions or acquisitions, (vii)
gain or loss from the disposal of certain assets, (viii) gain or loss from the
early extinguishment, redemption, or repurchase of debt, or (ix) changes in
accounting principles that become effective during the performance period.
(b)    Establishment of Goals. The Committee shall establish the performance
goals in writing either before the beginning of the performance period or during
a period ending no later than the earlier of (i) 90 days after the beginning of
the performance period or (ii) the date on which 25% of the performance period
has been completed, or such other date as may be required or permitted under
applicable regulations under section 162(m) of the Code. The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the goals be established in
such a way that a third party with knowledge of the relevant facts could
determine whether and to what extent the performance goals have been met. The
Committee shall not have discretion to increase the amount of compensation that
is payable upon achievement of the designated performance goals, but may reduce
the amount of compensation that is payable, pursuant to Performance Awards.
(c)    Certification of Results. The Committee shall certify in writing that the
performance goals were satisfied prior to the payment of any Performance Award,
as required by section 162(m) of the Code and the regulations promulgated
thereunder. The Committee shall determine the amount, if any, to be paid
pursuant to each Performance Award based on the achievement of the performance
goals and the satisfaction of all other terms of the Grant Instrument. If and to
the extent that the Committee does not certify that the performance goals have
been met, the grants of Performance Awards for the performance period shall be
forfeited or shall not be made, as applicable.
(d)    Death or Other Circumstances. The Committee may provide that Performance
Awards shall be payable or restrictions on such Performance Awards shall lapse,
in whole or in part, in the event of the Grantee’s death during the performance
period, or under other circumstances consistent with the Department of Treasury
regulations and rulings under section 162(m) of the Code.
12.    Deferrals.
The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Grant. If any such deferral election is permitted or
required, the Committee shall establish rules and procedures for such deferrals
and may provide for interest or other earnings to be paid on


Page 13 of 13



--------------------------------------------------------------------------------




such deferrals. The rules and procedures for any such deferrals shall be
consistent with applicable requirements of section 409A of the Code.
13.    Withholding of Taxes.
(a)    Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state, and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state, or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants. The Company
may require the payment of any taxes before issuing any shares of Company Stock
pursuant to the Grant.
(b)    Withholding of Shares. The Committee may determine that the Employer’s
tax withholding obligation with respect to a Grant paid in Company Stock shall
be satisfied by having shares of Company Stock withheld in an amount that does
not exceed the Grantee’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities or such other amount as the
Committee may approve, or the Committee may allow Grantees to elect to have such
share withholding applied to particular Grants.
(c)    Stock Delivery. The Committee may provide any Grantee with the right to
use previously acquired shares of Company Stock in satisfaction of all or part
of the Employer’s tax withholding obligation with respect to a Grant paid in
Company Stock.
14.    Transferability of Grants.
(a)    Nontransferability of Grants. Except as provided below, only the Grantee
may exercise rights under a Grant during the Grantee’s lifetime. A Grantee may
not transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order or otherwise as permitted by the Committee and, with respect to
Nonqualified Stock Options or SARS, only to the extent permitted by subsection
(b). When a Grantee dies, the personal representative or other person entitled
to succeed to the rights of the Grantee may exercise such rights. Any such
successor must furnish proof satisfactory to the Company of his or her right to
receive the Grant under the Grantee’s will or under the applicable laws of
descent and distribution.
(b)    Transfer of Nonqualified Stock Options or SARs. Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Grantee may
transfer Nonqualified Stock Options or SARs to family members, or one or more
trusts or other entities


Page 14 of 14



--------------------------------------------------------------------------------




for the benefit of or owned by family members, consistent with applicable
securities laws, according to such terms as the Committee may determine;
provided that the Grantee receives no consideration for the transfer of an
Option or SAR and the transferred Option or SAR shall continue to be subject to
the same terms and conditions as were applicable to the Option or SAR
immediately before the transfer.
15.    Change of Control of the Company.
As used herein, a “Change of Control” shall be deemed to have occurred if:
(a)    Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) (other than persons who are stockholders on the Original Effective
Date of the Plan) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a change of ownership resulting from the death of a
stockholder, and a Change of Control shall not be deemed to occur as a result of
a transaction in which the Company becomes a subsidiary of another corporation
and in which the stockholders of the Company, immediately prior to the
transaction, will beneficially own, immediately after the transaction, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote); or
(b)    The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); (ii) a sale or
other disposition of all or substantially all of the assets of the Company; or
(iii) a liquidation or dissolution of the Company.
16.    Consequences of a Change of Control.
(a)    Assumption of Grants. Upon a Change of Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Options
and SARs that are not exercised shall be assumed by, or replaced with comparable
options and rights by, the surviving corporation (or a parent or subsidiary of
the surviving corporation), and other outstanding Grants shall be converted to
similar grants of the surviving corporation (or a parent or subsidiary of the
surviving corporation).


Page 15 of 15



--------------------------------------------------------------------------------




(b)    Other Alternatives. Notwithstanding the foregoing, in the event of a
Change of Control, the Committee may take any of the following actions with
respect to any or all outstanding Grants: the Committee may (i) with respect to
Options and SARs granted on or after the Restatement Date, determine that
outstanding Options and SARs will accelerate and become fully exercisable, in
whole or in part; (ii) with respect to Stock Units, Restricted Stock Grants,
Stock Bonus Awards and Dividend Equivalents granted on or after the Restatement
Date, determine that the restrictions and conditions on outstanding Stock Units,
Restricted Stock Grants, Stock Bonus Awards and Dividend Equivalents will lapse,
in whole or in part; (iii) require that the Grantees surrender their outstanding
Options and SARs in exchange for a payment by the Company, in cash or Company
Stock as determined by the Committee, in an amount equal to the amount, if any,
by which the then Fair Market Value of the shares of Company Stock subject to
the Grantee’s unexercised Options and SARs exceeds the Exercise Price of the
Options or the base amount of the SARs, as applicable; (iv) after giving the
Grantees an opportunity to exercise their outstanding Options and SARs,
terminate any or all unexercised Options and SARs at such time as the Committee
deems appropriate; or (v) determine that Grantees shall receive a payment in
settlement of outstanding Stock Units, Restricted Stock Grants, Stock Bonus
Awards or Dividend Equivalents, if permitted under section 409A of the Code.
Such surrender, termination or payment shall take place as of the date of the
Change of Control or such other date as the Committee may specify. Without
limiting the foregoing, if the per share Fair Market Value of the Company Stock
equals or is less than the per share Exercise Price or base amount, as
applicable, the Company shall not be required to make any payment to the Grantee
upon surrender of the Option or SAR.
(c)    Notice and Acceleration with Respect to Grants Made Prior to the
Restatement Date. Notwithstanding the foregoing, with respect to Grants made
prior to the Restatement Date, upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants not less than ten days’ advance written notice of such Change
of Control; (ii) all outstanding Options and SARs shall automatically accelerate
and become fully exercisable; and (iii) the restrictions and conditions on all
outstanding Stock Units, Restricted Stock Grants, Stock Bonus Awards and
Dividend Equivalents shall immediately lapse.
17.    Requirements for Issuance or Transfer of Shares.
No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant made to
any Grantee hereunder on the Grantee’s undertaking in writing to comply with
such restrictions on his or her subsequent disposition of the shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates


Page 16 of 16



--------------------------------------------------------------------------------




representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon. No Grantee shall have any right
as a stockholder with respect to Company Stock covered by a Grant until shares
have been issued to the Grantee.
18.    Amendment and Termination of the Plan.
(a)    Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with the Code or other
applicable laws, or to comply with applicable stock exchange requirements.
(b)    Prohibition on Repricing Programs. Other than in connection with an
adjustment described above in Section 3(d), the Committee shall not (i)
implement any cancellation/regrant program pursuant to which outstanding Options
or SARs under the Plan are cancelled and new Options or SARs are granted in
replacement with a lower exercise price per share, (ii) cancel outstanding
Options or SARs under the Plan with exercise or base prices per share in excess
of the then current Fair Market Value per share of Company Stock for
consideration payable in cash, equity securities of the Company or in the form
of any other award under the Plan, except in connection with a Change of Control
transaction or (iii) otherwise directly reduce the exercise price in effect for
outstanding Options or SARs under the Plan, without in each such instance
obtaining stockholder approval.
(c)    Stockholder Re-Approval Requirement. If Stock Units, Restricted Stock
Grants or Stock Bonus Awards are to be granted as “qualified performance-based
compensation” under Section 11 above, Section 11 must be reapproved by the
stockholders no later than the first stockholders meeting that occurs in the
fifth year following the year in which the stockholders previously approved the
provisions of Section 11, if required by section 162(m) of the Code or the
regulations thereunder.
(d)
    Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of the Original Effective Date (as defined
below), unless the Plan is terminated earlier by the Board or is extended by the
Board with the approval of the stockholders.
(e)    Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 24(c). The


Page 17 of 17



--------------------------------------------------------------------------------




termination of the Plan shall not impair the power and authority of the
Committee with respect to an outstanding Grant. Whether or not the Plan has
terminated, an outstanding Grant may be terminated or amended under Section
24(c) or may be amended by agreement of the Company and the Grantee consistent
with the Plan.
(f)    Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials, or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.
19.    Funding of the Plan.
This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.
20.    Rights of Grantees.
Nothing in this Plan shall entitle any Eligible Participant or other person to
any claim or right to be granted a Grant under this Plan. Neither this Plan nor
any action taken hereunder shall be construed as giving any individual any
rights to be retained by or in the employ or service of the Employer or any
other employment or service rights.
21.    No Fractional Shares.
No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards,
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
22.    Headings.
Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.
23.    Effective Date of the Plan.
The Plan initially became effective as of July 30, 2013 (the “Original Effective
Date”). This amendment and restatement of the Plan is effective as of August 2,
2016, subject to the approval by the Company’s stockholders (the “Restatement
Date”). If the Company’s stockholders do not approve this amendment and
restatement of the Plan, the Plan, as in effect


Page 18 of 18



--------------------------------------------------------------------------------




immediately prior to this amendment and restatement, shall remain in effect in
accordance with its terms.
24.    Miscellaneous.
(a)    Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation, or otherwise, of the business or assets
of any corporation, firm, or association, including Grants to employees thereof
who become Eligible Participants, or for other proper corporate purposes; or
(ii) limit the right of the Committee to grant stock options or make other
awards outside of this Plan. Without limiting the foregoing, the Committee may
make a Grant to an employee of another corporation who becomes an Eligible
Participant by reason of a corporate merger, consolidation, acquisition of stock
or property, reorganization or liquidation involving the Company or any of its
subsidiaries in substitution for a grant made by such corporation. The terms and
conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute Grants as it deems
appropriate, including setting the Exercise Price of Options or the base price
of SARs at a price necessary to retain for the Grantee the same economic value
as the prior options or rights, as determined by the Committee. Such substitute
awards shall not reduce the Plan’s available shares of Company Stock as
described above in Section 3(a), consistent with applicable stock exchange
requirements, and shall not be limited by the individual limits in Section 3(c).
(b)    Company Policies. All Grants under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and any other
policies implemented by the Board, as in effect from time to time.
(c)    Compliance with Law. The Plan, the exercise of Options, and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code and that, to the extent applicable, Grants comply with the
requirements of section 409A of the Code. To the extent that any provision that
is designed to comply with section 16 of the Exchange Act or the legal
requirements of section 422, 162(m) or 409A of the Code as set forth in the Plan
ceases to be necessary under section 16


Page 19 of 19



--------------------------------------------------------------------------------




of the Exchange Act or required under section 422, 162(m) or 409A of the Code,
that Plan provision shall cease to apply. The Committee may revoke any Grant if
it is contrary to law or modify a Grant to bring it into compliance with any
valid and mandatory government regulation.
(d)    Section 409A. The Plan is intended to comply with the requirements of
section 409A of the Code, to the extent applicable. All Grants shall be
construed and administered such that the Grant either (i) qualifies for an
exemption from the requirements of section 409A of the Code or (ii) satisfies
the requirements of section 409A of the Code. If a Grant is subject to section
409A of the Code, (i) distributions shall only be made in a manner and upon an
event permitted under section 409A of the Code, (ii) payments to be made upon a
termination of employment shall only be made upon a “separation from service”
under section 409A of the Code, (iii) payments to be made upon a Change of
Control shall only be made upon a “change of control event” under section 409A
of the Code, (iv) unless the Grant specifies otherwise, each payment shall be
treated as a separate payment for purposes of section 409A of the Code, and (v)
in no event shall a Grantee, directly or indirectly, designate the calendar year
in which a distribution is made except in accordance with section 409A of the
Code. Any Grant granted under the Plan that is subject to section 409A of the
Code and that is to be distributed to a key employee (as defined below) upon
separation from service shall be administered so that any distribution with
respect to such Grant shall be postponed for six months following the date of
the Grantee’s separation from service, if required by section 409A of the Code.
If a distribution is delayed pursuant to section 409A of the Code, the
distribution shall be paid within thirty (30) days after the end of the
six-month period. If the Grantee dies during such six-month period, any
postponed amounts shall be paid within sixty (60) days of the Grantee’s death.
The determination of key employees, including the number and identity of persons
considered key employees and the identification date, shall be made by the
Committee or its delegate each year in accordance with section 416(i) of the
Code and the “specified employee” requirements of section 409A of the Code.
(e)     Eligible Participants Subject to Taxation Outside the United States.
With respect to Grantees who are subject to taxation in countries other than the
United States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(f)    Governing Law. The validity, construction, interpretation, and effect of
the Plan and Grant Instruments issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflict of laws provisions thereof.


Page 20 of 20

